COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Senior Judge Cole
Argued at Richmond, Virginia


ACTUARIAL BENEFITS & DESIGN CORPORATION
                                                OPINION BY
v.        Record No. 0062-96-2             JUDGE LARRY G. ELDER
                                             DECEMBER 17, 1996
VIRGINIA EMPLOYMENT COMMISSION
AND
ROSEMARY LIPCSEY


         FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                  Melvin R. Hughes, Jr., Judge


          (D. Shane Smith; Hugh M. Fain, III; Brian R. M.
          Adams; Spotts, Smith, Fain & Rawls, P.C., on
          brief), for appellant. Appellant submitting on
          brief.

          Lisa J. Rowley, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee Virginia Employment
          Commission.

          No brief or oral argument for appellee
          Rosemary Lipcsey.



     Actuarial Benefits & Design Corporation (appellant) appeals

an order of the Circuit Court of the City of Richmond (trial

court) affirming the Virginia Employment Commission's

(commission) decision that Rosemary Lipcsey is entitled to full

unemployment benefits.   Appellant contends that the trial court

erred because (1) the commission failed to make a finding that

Ms. Lipcsey had good cause to resign as required by Code

§ 60.2-618(1), and (2) the commission's statutory interpretation

of Code § 60.2-612(8) was erroneous.   For the reasons that

follow, we affirm in part, reverse in part, and remand for
further proceedings.

                                  I.

                               FACTS

     Ms. Lipcsey worked as a nanny for either the president of

appellant or appellant from August 22, 1993 to January 11, 1995.

For the first few months, she cared exclusively for the

president's children and was paid by the president's personal

check.   Starting in December, 1993, Ms. Lipcsey began caring for

an additional child of an employee of appellant and her paychecks

were thereafter drawn on appellant's account.
     On January 6, 1995, the president became angry with Ms.

Lipcsey for dressing one of her children in a snowsuit that was

intended as a gift for someone else.    Ms. Lipcsey was offended at

the manner in which the president had spoken to her and believed

the president should apologize.    During a meeting on January 9

concerning the snowsuit incident, the president failed to

apologize and Ms. Lipcsey gave the president two weeks notice of

her resignation.

     In the evening of January 10, Ms. Lipcsey informed an

employee of appellant and left a note for the president

indicating that she was sick with the flu and would be absent

from work the following day.   The next morning, the president

called Ms. Lipcsey at home and, after a discussion, informed

Ms. Lipcsey that she was discharged from her employment and

that she should not report to work for the remainder of her




                                  -2-
two-week notice period.    Although appellant paid Ms. Lipcsey for

January 9 and 10, Ms. Lipcsey was not paid for the remainder of

her notice period.

     On January 24, Ms. Lipcsey filed a claim for unemployment

benefits.   A deputy of the commission determined that Ms. Lipcsey

was eligible for full benefits effective from January 22.

Following an appeal by appellant, a hearing was held and the

appeals examiner affirmed the deputy's award of benefits.     At the

hearing, appellant offered no evidence that Ms. Lipcsey was

discharged for misconduct.   Appellant appealed to the commission.

The commission affirmed the decision of the appeals examiner,

finding that Ms. Lipcsey was discharged by appellant two days

after tendering her notice of resignation and that her discharge

was not due to misconduct.   The commission also ruled that

"claimant's benefit eligibility is not subject to a maximum

limitation of two weeks because her discharge was not made

effective immediately upon the presentation of her notice to

resign to the employer."
     Appellant then filed a petition for judicial review with the

trial court.   The trial court affirmed the commission's decision,

holding that the commission's findings of fact were conclusive

and that the commission correctly concluded both that Ms. Lipcsey

was not discharged due to misconduct under Code § 60.2-618(2) and

that the two-week limit of Code § 60.2-612(8) did not apply to

Ms. Lipcsey's case.




                                 -3-
                                  II.

    COMMISSION'S FAILURE TO MAKE FINDING REGARDING GOOD CAUSE

     Appellant contends that the trial court's affirmance of the

commission's decision was erroneous because the commission failed

to find whether or not Ms. Lipcsey had good cause for tendering

her notice of resignation.   Appellant argues that such a finding

is required by Code § 60.2-618(1) before the commission can award

Ms. Lipcsey benefits.   We disagree.
     We hold that due to the commission's decision in this case

it was not required to make a finding regarding Ms. Lipcsey's

cause for tendering her notice of resignation.    The statutory

scheme for determining the qualification of a claimant for

benefits contemplates a multi-staged shifting of the burden of

proof between claimant and employer, and the commission is not

required to determine the issue of a claimant's cause for leaving

in every case.   In order to receive unemployment benefits, a

claimant must be eligible under Code § 60.2-612 and not

disqualified under Code § 60.2-618.     These code sections deal

with different matters, and "[a] claimant must be eligible for

benefits before his disqualification need be inquired into."       Dan

River Mills, Inc. v. Unemployment Comp. Comm'n, 195 Va. 997,

1000, 81 S.E.2d 620, 622 (1954).    The claimant has the burden of

proving he or she has met the eligibility conditions of Code

§ 60.2-612.   Unemployment Comp. Comm'n v. Tomko, 192 Va. 463,

468, 65 S.E.2d 524, 527 (1951).    Once a claimant has met this



                                  -4-
burden, the burden shifts to the employer to prove that the

claimant is disqualified.     Shuler v. Virginia Employment Comm'n,

9 Va. App. 147, 149-150, 384 S.E.2d 122, 124 (1989).    Under Code

§ 60.2-618(1), a claimant is disqualified if "he left work

voluntarily without good cause."    The burden is on the employer

to prove that the claimant left work voluntarily.    Id.    If the

employer proves that the claimant's separation was voluntary, the

burden shifts again to the claimant to prove that he or she left

employment for good cause.    76 Am. Jur. 2d Unemployment
Compensation § 106 (1992); 81 C.J.S. Social Security and Public

Welfare § 275 (1977).   Thus, the issue of a claimant's cause for

leaving arises only if the employer proves that the claimant left

his or her job voluntarily.

     In this case, the issue of Ms. Lipcsey's reasons for

tendering her notice of resignation never arose because appellant

failed to prove that Ms. Lipcsey's separation was voluntary.     The

commission found that appellant discharged Ms. Lipcsey two days

after she notified appellant of her pending resignation.     In any

judicial review of a decision of the commission, the factual

findings of the commission are conclusive "if supported by

evidence and in the absence of fraud."    Code § 60.2-625(A).

Although Ms. Lipcsey gave notice of her resignation on January 9,

the commission's finding that Ms. Lipcsey was discharged is

supported by her testimony that appellant's president told her on

January 11, "Rosemary, I don't ever want you in my house again.



                                 -5-
I want you out of my house as of today.      I don't ever want you

around me or, me or my children ever again."      A claimant who

gives notice of his or her resignation and is fired during the

notice period and is not paid for the remaining portion of the

notice period is considered involuntarily discharged.      Shifflett

v. Virginia Employment Comm'n, 14 Va. App. 96, 98, 414 S.E.2d
865, 866 (1992) (citing Boyd v. Mouldings, Inc., Commission

Decision No. 23871-C (Sept. 13, 1984));      cf. Code § 60.2-612(8).

Because appellant failed to prove that Ms. Lipcsey left

voluntarily, the burden never shifted to her to prove good cause

and the commission was not required to make a finding on this
         1
issue.       We hold that the trial court did not err when it

affirmed the commission's decision that Ms. Lipcsey was not

disqualified from receiving benefits.

                                  III.

                  INTERPRETATION OF CODE § 60.2-612(8)

     Appellant contends that the trial court erred in affirming

the commission's decision that Code § 60.2-612(8) did not apply

to Ms. Lipcsey's case and that Ms. Lipcsey was entitled to full

     1
        Instead, this case was controlled by Code § 60.2-618(2),
which disqualifies a claimant who "has been discharged for
misconduct connected with his work." Appellant had the burden of
proving that its discharge of Ms. Lipcsey was due to misconduct.
 Kennedy's Piggly Wiggly v. Cooper, 14 Va. App. 701, 705, 419
S.E.2d 278, 280 (1992). At the hearing before the appeals
examiner, appellant offered no evidence to establish misconduct
by Ms. Lipcsey. Therefore, the commission's decision that Ms.
Lipcsey was not disqualified from receiving benefits was not
erroneous.




                                   -6-
benefits.   Appellant argues that the commission erred when it

interpreted "subsequently" in the statute to mean "immediately"

and decided that Ms. Lipcsey's eligibility was not capped because

she was fired two days after she gave notice of her resignation

to appellant.   We agree.

     The issue in this case is one of first impression in

Virginia.   We must decide whether the cap on benefits contained

in Code § 60.2-612(8) applies only to a claimant who is

terminated immediately after giving notice of his resignation.

Code § 60.2-612(8) is essentially a codification of the

commission's decision in Boyd v. Mouldings, Inc., except that it

places a cap on the amount of benefits a Boyd-type claimant may

receive.    In Boyd, the commission held that a claimant who

tendered her notice of resignation, was fired the next day, and

was not paid her salary for the remainder of her notice period,

had been separated involuntarily and was eligible for benefits.

Commission Decision No. 23871-C (Sept. 13, 1984).     In 1988, the

General Assembly restricted the holding in Boyd by placing a
two-week cap on the eligibility of claimants discharged before

the effective date of their notice of resignation who would

otherwise be disqualified from receiving benefits.    Code

§ 60.2-612(8) states:
          An unemployed individual shall be eligible to
          receive benefits for any week only if the
          Commission finds that:

                   *     *    *    *    *    *    *

                 (8)   He has given notice of resignation



                                  -7-
          to his employer and the employer subsequently
          made the termination of employment effective
          immediately, but in no case to exceed two
          weeks for which he would have worked had the
          employee separated from employment on the
          date of termination as given in the notice;
          provided, that the claimant could not
          establish good cause for leaving work
          pursuant to § 60.2-618 and was not discharged
          for misconduct as provided in § 60.2-618.


(Emphasis added.)   After the enactment of Code § 60.2-612(8), the

commission has interpreted it to apply only when the termination

by the employer immediately follows the receipt of a claimant's

notice of resignation, such as when it occurs as "part of the

same conversation or as soon as [the employee's] notice is

discovered left on a supervisor's desk."   Office of Commission

Appeals, Virginia Employment Commission, Guide for Effective
Unemployment Insurance Adjudication 27 (1990).

     "It is well established that the 'primary objective of

statutory construction is to ascertain and give effect to

legislative intent.   A related principle is that the plain,

obvious and rational meaning of a statute is always to be

preferred to any curious, narrow or strained construction.'"
Virginia Employment Comm'n v. Fitzgerald, 19 Va. App. 491, 495,

452 S.E.2d 692, 694 (1995) (quoting Turner v. Commonwealth, 226
Va. 456, 459, 309 S.E.2d 337, 338 (1983)).   "'[W]ords and phrases

used in a statute should be given their ordinary and usually

accepted meaning unless a different intention is fairly

manifest.'"   Id. (quoting Woolfolk v. Commonwealth, 18 Va. App.
340, 347, 447 S.E.2d 530, 534 (1994)).



                                -8-
     We hold that "subsequently" as used in Code § 60.2-612(8)

means "at any time after notice is given and before the end of

the notice period."   This conclusion is dictated by the plain

meaning of the word "subsequently" and the obvious intent of the

General Assembly.   First, "subsequently" is ordinarily accepted

to mean "following in time; coming or being later than something

else."   Webster's Third New International Dictionary 2278 (3d ed.

1981);   accord Commonwealth v. Ellett, 174 Va. 403, 410, 4 S.E.2d
762, 765 (1939).    Construing it to mean "immediately" is contrary

to its plain meaning.
     In addition, the General Assembly manifestly intended the

two-week cap to apply to all Boyd-type claimants discharged at

any time during their notice periods who are otherwise

disqualified for benefits.   This intent is apparent from the

relationship between Code § 60.2-612(8) and the provisions

regarding disqualification in Code § 60.2-618.    Code

§ 60.2-612(8) expressly provides that the two-week cap does not

apply to a Boyd-type claimant if claimant's employer subsequently
terminated his or her employment for a reason other than

misconduct and claimant can prove that he or she resigned for

good cause "pursuant to § 60.2-618." 2   In other words, the

General Assembly intended to cast the net of Code § 60.2-612(8)

     2
        The relevant part of Code § 60.2-612(8) says that the
two-week cap applies "provided, that the claimant could not
establish good cause for leaving work pursuant to § 60.2-618 and
was not discharged for misconduct as provided in § 60.2-618."



                                 -9-
wide enough to catch all Boyd-type claimants who are otherwise

disqualified from benefits under Code §§ 60.2-618(1) and -618(2).

     In Boyd, the claimant was fired one day after giving her

notice of resignation to her supervisor but before the expiration

of her notice period.     Boyd, Commission Decision No. 23871-C

(Sept. 6, 1984).   With this intent in mind, "subsequently" must

mean "after notice is given but before the end of the notice

period" because this is the only interpretation that results in

the application of the two-week cap to all Boyd-type claimants
otherwise disqualified under Code § 60.2-618, instead of the

limited number who happen to be discharged immediately after

tendering their notice of resignation.

     Moreover, interpreting "subsequently" in Code § 60.2-612(8)

as suggested by the commission so that the two-week cap applies

only to claimants fired immediately upon receipt of their notice

of resignation would create a loophole not intended by the

General Assembly and would thwart the purpose of the Unemployment

Compensation Act (Act).    The purpose of the Act is to provide

temporary financial assistance to employees becoming unemployed

"through no fault of their own."     Gantt, 7 Va. App. at 634, 376

S.E.2d at 810.   Code § 60.2-612(8) was passed to permit Boyd-type

claimants who were neither allowed to work nor paid for their

notice periods to receive benefits because these claimants were

blameless for their unemployment during this period.    Usually,

claimants who tender notice of their resignation without good




                                 -10-
cause are disqualified for benefits after the effective date of

their resignation.    Code § 60.2-618(1).   However, interpreting

"subsequently" to mean "immediately" would permit claimants who

voluntarily resign to subvert Code § 60.2-618(1) and receive

benefits following their resignations simply because their

employer waited a few hours or days to discharge them.

     The commission argues the General Assembly has acquiesced to

its interpretation of Code § 60.2-612(8) because "it has been

uniformly applied for many years in administrative practice."

Dan River Mills, Inc., 195 Va. at 1002, 81 S.E.2d at 623.

However, the commission cites only three of its decisions that

apply its interpretation of Code § 60.2-612(8) in the eight years

since the statute's enactment, only one of which was decided more

than two years ago.    Tyson v. West, Crawley & Winn, P.C.,

Commission Decision UI-046906C (Jan. 10, 1995);     Huestis v.

Commonwealth, Commission Decision UI-045100C (June 16, 1994);

Hall v. Paul Gordon Associates, Inc., Commission Decision

UI-034206C (Sept 12, 1990).   Thus, we cannot say that the

commission's interpretation has been "uniformly applied for many

years."    In addition, it is well settled that "[a]n erroneous

interpretation of a statute by those charged with its

[administration] cannot be permitted to override its clear

meaning.   Amendments of statutes can only be made by the

legislature and not by the courts or administrative officers

charged with its enforcement."    Sanitation Commission v. City of




                                 -11-
Chesapeake, 218 Va. 696, 702, 240 S.E.2d 819, 823 (1978).

     We hold that the trial court erred when it affirmed the

commission's decision that Code § 60.2-612(8) did not apply to

Ms. Lipcsey's claim for benefits.       As previously stated, Code

§ 60.2-612(8) applies to any claimant who (1) gives notice of his

or her resignation and is then "subsequently" terminated

effective immediately "after notice is given but before the end

of the notice period," and (2) is otherwise disqualified under

Code § 60.2-618(1) or -618(2).    Ms. Lipcsey's case initially

falls under Code § 60.2-612(8) because she tendered notice of her

resignation and was subsequently discharged by appellant before

the effective date of her resignation.      In addition, she was only

paid for the first two days of her notice period.      However, we

are unable at this point to dispose of Ms. Lipcsey's claim

because the commission has not made findings on whether or not

Ms. Lipcsey is otherwise disqualified for leaving work without

good cause under Code § 60.2-618(1).      Although we have held that

Code § 60.2-612(8) applies to Ms. Lipcsey's case and the

commission has already concluded that Ms. Lipcsey was not

discharged for misconduct, as we discussed in Part II of this

opinion, the issue of Ms. Lipcsey's reasons for her resignation

did not arise because of the commission's application of Code

§ 60.2-612(8).
     For the foregoing reasons, we affirm the decision that Ms.

Lipcsey was qualified for benefits because she was not discharged



                                 -12-
for misconduct, but we reverse the decision that Code

§ 60.2-612(8) did not apply to Ms. Lipcsey's case.   Therefore, we

remand this case to the trial court with directions to reverse

the commission in part and remand the claim to the commission for

proceedings to determine whether Ms. Lipcsey's eligibility is

limited to the twelve days of her notice period that were unpaid




                              -13-
because she cannot establish good cause for leaving pursuant to

Code § 60.2-618(1).
                                             Affirmed in part,
                                             reversed in part,
                                             and remanded.




                              -14-